Case 1:20-cv-00088-GZS Document 3 Filed 05/06/20 Page 1 of 1              PageID #: 49



                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

 BRADLEY WILLIAMS,                         )
                                           )
                      Plaintiff,           )
        v.                                 )      No. 1:20-cv-00088-GZS
                                           )
 WALDO COUNTY JAIL, et al.                 )
                                           )
                      Defendants           )


                        ORDER AFFIRMING THE
             RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


        No objections having been filed to the Magistrate Judge's Recommended Decision

 (ECF No. 2) filed March 12, 2020, the Recommended Decision is AFFIRMED.

        Accordingly, it is ORDERED that Petitioner’s motion for habeas relief under

 28 U.S.C. Section 2254 (ECF No. 1) is DISMISSED. A certificate of

 appealability is DENIED pursuant to Rule 11 of the Rules Governing Section

 2254 Cases.

                                                  _/s/ George Z. Singal        __
                                                  United States District Judge

 Dated this 6th day of May, 2020.
